Name: Council Regulation (EEC) No 1570/92 of 16 June 1992 amending Regulation (EEC) No 1114/88 which amended Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/6 Official Journal of the European Communities 20 . 6. 92 COUNCIL REGULATION (EEC) No 1570/92 of 16 June 1992 amending Regulation (EEC) No 1114/88 which amended Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco also apply to other varieties for which a maximum guaranteed quantity was fixed for the 1988 harvest ; whereas the provisions in question must therefore be repealed, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas Council Regulation (EEC) No 1114/88 of 25 April 1988 amending Regulation (EEC) No 727/70 on the common organization of the market in raw tobacco (2) fixed a maximum guaranteed quantity of 385 000 tonnes for leaf tobacco harvested in 1988 ; Whereas the Court of Justice, in its Judgment of 1 1 July 1991 in Case C-368/89, declared Regulation (EEC) No 1114/88 void in so far as it provides for a maximum guaranteed quantity for tobacco of the Bright variety harvested in 1988 ; Whereas, pursuant to Article 176 of the Treaty, the Community's institutions are required to take the neces ­ sary measures to comply with a Judgment of the Court of Justice declaring an act void ; Whereas the Court's reasons for declaring the abovemen ­ tioned provisions void with respect to the Bright variety HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1114/88 is hereby amended as follows : 1 . The reference to 1988 in the last sentence of the first subparagraph of Article 4 (5) of Regulation (EEC) No 727/70 shall be deleted. 2. The words '5 % for the 1988 harvest and' in the third subparagraph of Article 4 (5) of Regulation (EEC) No 727/70 shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 29 April 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 June 1992. For the Council The President Arlindo MARQUES CUNHA (') Opinion delivered on 12 June 1992 (not yet published in the Official Journal). (2) OJ No L 110, 29. 4. 1988, p. 35.